MEMORANDUM**
California prisoner Calvin L. Jones appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging racial discrimination related to his parole hearing and the denial of parole. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim under the screening provisions of 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
Jones alleges that the defendants’ conduct in his parole hearing violated his due process and equal protection rights, and he seeks a release date and damages for his continuing confinement. The district court properly dismissed the action because Jones’s challenge necessarily implicates the validity of the denial of parole and his continuing confinement. See Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir.1997). Accordingly, his “challenge must be brought as a petition for a writ of habeas corpus, not under § 1983.” Id.
We construe the judgment as a dismissal without prejudice. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585-86 (9th Cir.1995) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.